Citation Nr: 0210527	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability incurred as a result of a Department of 
Veterans Affairs (VA) hospitalization from October 7 to 13, 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1959 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1995.  In June 1997, the veteran appeared in Atlanta, 
Georgia, for a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  In April 1998, the 
Board remanded the issue for further development.  The Board 
also denied another Section 1151 claim.  The requested 
development has since been completed, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's current arachnoiditis of the low back was 
caused by VA medical treatment during a hospitalization from 
October 7 to 13, 1993.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for arachnoiditis of the low back claimed as a result of VA 
medical treatment during a hospitalization from October 7 to 
13, 1993 are met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the appellant's 
treatment records.  

The appellant has been afforded an examination by the VA to 
assess the nature and etiology of his disabilities.  The 
examination report reflects that the examiner gave an opinion 
regarding the cause of the appellant's current disorder.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a low back disability which he 
claims was due to medical treatment provided by the VA.  He 
asserts that when he underwent back surgery, he developed an 
infection and it resulted in the development of arachnoiditis 
which causes low back pain.  The veteran gave testimony to 
this effect during a hearing held in June 1997.  

Section 1151 provides that compensation will be awarded for 
additional disability caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a facility within the Department's 
jurisdiction. 38 U.S.C.A. § 1151(a)(1). 

The revised regulations, issued in March 1995, did not 
require negligence on the part of the VA for the veteran to 
prevail.  Although the statute was amended, effective in 
October 1997, to require negligence on the part of the VA, 
the veteran's case is not affected by that amendment. See 38 
U.S.C.A. § 1151 (West 1996 & Supp. 1997).  Compensation is 
payable where it is determined that there is additional 
disability resulting from disease or injury, or aggravation 
thereof, as a result of VA training, hospitalization, medical 
or surgical treatment, or examination. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a). 

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b).  As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized, or for 
disability merely coincidental with the hospitalization. 38 
C.F.R. § 3.358(c).

In the case at issue, in October 1993, the veteran underwent 
a right L3-4 flavectomy, partial L3 hemilaminectomy, and L3-4 
diskectomy at a VA facility.  Subsequently, in January 1994, 
a soft tissue mass effect was shown to be present at the L3-4 
level, and in June 1994, arachnoiditis was disclosed in the 
L3-4 area.  

In the remand of April 1998, the Board noted that, although 
neither the operative report nor the other pre-operative 
records reported the presence of arachnoiditis, it is unclear 
whether the arachnoiditis developed as a result of the 
hospital or surgical care.  In addition, the extent to which 
arachnoiditis was causing disability was unclear, although 
the most recent medical evidence contained an opinion 
inferring that the arachnoiditis is causing the veteran's 
pain.  Consequently, the Board concluded that the veteran 
must be afforded an examination to determine whether 
arachnoiditis was incurred during the hospitalization in 
October 1993, and if so, whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, and was not 
merely coincidental therewith or due to natural progress. 38 
C.F.R. § 3.358 (b), (c).

The veteran was afforded such an examination in July 1998.  
The examination report shows that the veteran had a history 
of sustaining a nonservice-connected injury to his neck when 
a truck fell on top of him.  As a result, he became a 
paraplegic and had not worked since 1986.  He started using a 
wheelchair in 1990.  In 1991, he injured his lower back while 
attempting to transfer from his bed to a wheelchair.  He 
underwent a diskectomy at the L5-S1 level and the pain 
subsided significantly.  However, in 1993, he reinjured his 
lower back when he fell while entering his van by means of a 
portable ramp.  As a consequence of that injury, he herniated 
the L3-L4 disk level and a lumbar diskectomy was done in 
October 1993.  The veteran stated that postoperatively he 
developed an infection in the lower back area and he was 
discharged with the infection.  His wife brought him back to 
the hospital, and some of the stitches that were infected 
were removed, but he was still sent home without any 
antibiotics.  At home, his wife and a nurse treated him with 
a topical antibiotic cream and warm compresses.  The 
infection finally subsided, but the back pain persisted.  He 
was subsequently told that he had developed arachnoiditis 
from the surgical procedures in the past, and that this was 
the cause of the persisting pain.  He subsequently had 
implantation of a spinal cord stimulator which he reported 
helped to a degree.  

On physical examination, the veteran was in a wheelchair and 
was unable to stand or walk.  Inspection of the back revealed 
well healed scars.  Neurological testing could not be done 
because he could not stand.  The diagnoses were status post 
right L3-L4 partial L3 hemilaminectomy and L3-L4 diskectomy 
with post surgical arachnoiditis, symptomatic, and requiring 
Medtronic implantable spinal cord stimulators.  The examiner 
noted that the back pain was unrelated to the neck condition.  
The neck condition was why he was in a wheelchair.  The 
examiner stated that "The back pain is a consequence of the 
back trauma and subsequent surgery [illegible] arachnoiditis.  

In summarizing the examination, the examiner noted that:

The development of the arachnoiditis in the lumbar 
region is a complication that can occur even if the 
surgical treatment is technically flawless.  This 
is due to an injury to a nerve root and it could be 
a consequence of disk space infection or the 
development of scar tissue.  The infection that 
this man allegedly had seems to have been 
superficial and not in the disk space.  
Nevertheless, one can give the benefit of a doubt 
and grant him some increased benefits for this 
misfortune, either as an immediate or late 
consequence of the procedure.

Based on the foregoing favorable medical opinion, the Board 
finds that the veteran's current arachnoiditis disability of 
the low back was caused by VA medical treatment during a 
hospitalization from October 7 to 13, 1993.  Accordingly, the 
Board concludes that the criteria for compensation pursuant 
to 38 U.S.C.A. § 1151 for arachnoiditis of the low back 
claimed as a result of VA medical treatment during a 
hospitalization from October 7 to 13, 1993 are met.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to arachnoiditis of the low back 
incurred as a result of a VA hospitalization from October 7 
to 13, 1993 is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

